DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendments filed 08/30/2021, the previous rejection to claim(s) 1-2, 5-9, 12-16, and 19-20 under 35 U.S.C. 103 is/are withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via E-mail from Sadiq A. Ansari (Reg. # 64,270) on 10/22/2021.

The application has been amended as follows: 

1.	(Previously canceled)
2.	(Previously presented) The device of claim 3, wherein performing the one or more scans to detect the presence of one or more of the cells, of the set of candidate cells, includes performing the one or more scans in an order that is based on the ranking of the set of candidate cells.

one or more processors configured to:
receive information indicating a set of candidate cells, the information identifying one or more respective radio frequency ("RF") bands implemented by each cell of the set of candidate cells;
rank the set of candidate cells based on the RF bands implemented by each cell of the set of candidate cells; 
perform one or more scans to detect a presence of one or more of the cells, of the set of candidate cells; 
detect, based on the one or more scans, a plurality of cells of the set of candidate cells, wherein detecting the plurality of cells of the set of candidate cells includes:
scanning for a first cell that is a highest ranked cell of the set of candidate cells;
scanning, concurrently with the scan for the first cell, for a second cell that is a lower ranked cell of the set of candidate cells;
detecting a presence of the second cell while the scan for the first cell is ongoing;
forgoing outputting the information identifying the at least one of the detected plurality of cells after detecting the second cell and while the scan for the first cell is ongoing; and
detecting a presence of the first cell after the second cell has been detected; and

indicating, in the output information, the detected presence of the first cell, without indicating the detected presence of the second cell.
4.	(Currently amended) A device, comprising: 
one or more processors configured to:
receive information indicating a set of candidate cells, the information identifying one or more respective radio frequency ("RF") bands implemented by each cell of the set of candidate cells;
rank the set of candidate cells based on the RF bands implemented by each cell of the set of candidate cells; 
perform one or more scans to detect a presence of one or more of the cells, of the set of candidate cells; 
detect, based on the one or more scans, a plurality of cells of the set of candidate cells, wherein detecting the plurality of cells, of the set of candidate cells includes:
scanning for a first cell that is a highest ranked cell of the set of candidate cells;
scanning, concurrently with the scan for the first cell, for a second cell that is a lower ranked cell of the set of candidate cells;
detecting a presence of the second cell while the scan for the first cell is ongoing;

detecting a presence of the first cell after the second cell has been detected; and
output information that identifies at least one of the detected plurality of cells, the outputting being based on the ranking of the plurality of detected cells, wherein outputting the information identifying the at least one of the detected plurality of cells includes indicating:
the detected presence of the first cell and the second cell, and
an indication that the first cell is prioritized with respect to the second cell.
5.	(Previously presented) The device of claim 4, wherein the ranking includes:
identifying a first subset, of the set of candidate cells, that implements a first RF band;
identifying a second subset, of the set of candidate cells, that implements a second RF band; and
ranking the candidate cells of the first subset higher than the candidate cells of the second subset based on identifying that the first subset of candidate cells implement the first RF band and that the second subset of candidate cells implement the second RF band.
6.	(Previously presented) The device of claim 4, wherein the one or more processors are further configured to:
receive cell search criteria indicating at least one preferred RF band, out of a set of candidate RF bands,

7.	(Previously presented) The device of claim 4, wherein the information, indicating the set of candidate cells, is a first set of information indicating a first set of candidate cells, wherein the one or more processors are further configured to:
receive a second set of information indicating a second set of candidate cells;
identify that the second set of information indicates a ranking of the second set of candidate cells; and
perform, in an order that is based on the ranking of the second set of cells, one or more scans to detect a presence of one or more of the cells, of the second set of candidate cells.
8.	(Previously canceled) 
9.	(Previously presented) The non-transitory computer-readable medium of claim 10, wherein performing the one or more scans to detect the presence of one or more of the cells, of the set of candidate cells, includes performing the one or more scans in an order that is based on the ranking of the set of candidate cells.
10.	(Currently amended) A non-transitory computer-readable medium, storing a plurality of processor-executable instructions to:
receive information indicating a set of candidate cells, the information identifying one or more respective radio frequency ("RF") bands implemented by each cell of the set of candidate cells;
rank the set of candidate cells based on the RF bands implemented by each cell of the set of candidate cells; 
perform one or more scans to detect a presence of one or more of the cells, of the set of candidate cells; 

scan for a first cell that is a highest ranked cell of the set of candidate cells;
scan, concurrently with the scan for the first cell, for a second cell that is a lower ranked cell of the set of candidate cells;
detect a presence of the second cell while the scan for the first cell is ongoing;
forgo outputting the information identifying the at least one of the detected plurality of cells after detecting the second cell and while the scan for the first cell is ongoing; and
detect a presence of the first cell after the second cell has been detected; and
output information that identifies at least one of the detected plurality of cells, the outputting being based on the ranking of the plurality of detected cells, wherein the processor-executable instructions, to output the information identifying the at least one of the detected plurality of cells, include processor-executable instructions to:
indicate, in the output information, the detected presence of the first cell, without indicating the detected presence of the second cell.
11.	(Currently amended) A non-transitory computer-readable medium, storing a plurality of processor-executable instructions to:
receive information indicating a set of candidate cells, the information identifying one or more respective radio frequency ("RF") bands implemented by each cell of the set of candidate cells;
rank the set of candidate cells based on the RF bands implemented by each cell of the set of candidate cells; 

detect, based on the one or more scans, a plurality of cells of the set of candidate cells, wherein the processor-executable instructions, to detect the plurality of cells, of the set of candidate cells, include processor-executable instructions to:
scan for a first cell that is a highest ranked cell of the set of candidate cells;
scan, concurrently with the scan for the first cell, for a second cell that is a lower ranked cell of the set of candidate cells;
detect a presence of the second cell while the scan for the first cell is ongoing;
forgo outputting the information identifying the at least one of the detected plurality of cells after detecting the second cell and while the scan for the first cell is ongoing; and
detect a presence of the first cell after the second cell has been detected; and
output information that identifies at least one of the detected plurality of cells, the outputting being based on the ranking of the plurality of detected cells, wherein the processor-executable instructions, to output the information identifying the at least one of the detected plurality of cells, include processor-executable instructions to indicate:
the detected presence of the first cell and the second cell, and
an indication that the first cell is prioritized with respect to the second cell.
12.	(Previously presented) The non-transitory computer-readable medium of claim 11, wherein the ranking includes:
identifying a first subset, of the set of candidate cells, that implements a first RF band;
identifying a second subset, of the set of candidate cells, that implements a second RF band; and

13.	(Previously presented) The non-transitory computer-readable medium of claim 11, wherein the plurality of processor-executable instructions further include processor-executable instructions to:
receive cell search criteria indicating at least one preferred RF band, out of a set of candidate RF bands,
wherein the ranking is based on identifying which cells, of the set of candidate cells, implement the at least one preferred RF band.
14.	(Previously presented) The non-transitory computer-readable medium of claim 11, wherein the set of information, indicating the set of candidate cells, is a first set of information indicating a first set of candidate cells, wherein the plurality of processor-executable instructions further include processor-executable instructions to:
receive a second set of information indicating a second set of candidate cells;
identify that the second set of information indicates a ranking of the second set of candidate cells; and
perform, in an order that is based on the ranking of the second set of cells, one or more scans to detect a presence of one or more of the cells, of the second set of candidate cells.
15.	(Previously canceled) 
16.	(Previously presented) The method of claim 17, wherein performing the one or more scans to detect the presence of one or more of the cells, of the set of candidate cells, includes performing the one or more scans in an order that is based on the ranking of the set of candidate cells.

receiving information indicating a set of candidate cells, the information identifying one or more respective radio frequency ("RF") bands implemented by each cell of the set of candidate cells;
ranking the set of candidate cells based on the RF bands implemented by each cell of the set of candidate cells; 
performing one or more scans to detect a presence of one or more of the cells, of the set of candidate cells; 
detecting, based on the one or more scans, a plurality of cells of the set of candidate cells, wherein detecting the plurality of cells, of the set of candidate cells includes:
scanning for a first cell that is a highest ranked cell of the set of candidate cells;
scanning, concurrently with the scan for the first cell, for a second cell that is a lower ranked cell of the set of candidate cells;
detecting a presence of the second cell while the scan for the first cell is ongoing;
forgoing outputting the information identifying the at least one of the detected plurality of cells after detecting the second cell and while the scan for the first cell is ongoing; and
detecting a presence of the first cell after the second cell has been detected; and
outputting information that identifies at least one of the detected plurality of cells, the outputting being based on the ranking of the plurality of detected cells, wherein outputting the information identifying the at least one of the detected plurality of cells includes:

18.	(Currently amended) A method, comprising: 
receiving information indicating a set of candidate cells, the information identifying one or more respective radio frequency ("RF") bands implemented by each cell of the set of candidate cells;
ranking the set of candidate cells based on the RF bands implemented by each cell of the set of candidate cells; 
performing one or more scans to detect a presence of one or more of the cells, of the set of candidate cells; 
detecting, based on the one or more scans, a plurality of cells of the set of candidate cells, wherein detecting the plurality of cells, of the set of candidate cells includes:
scanning for a first cell that is a highest ranked cell of the set of candidate cells;
scanning, concurrently with the scan for the first cell, for a second cell that is a lower ranked cell of the set of candidate cells;
detecting a presence of the second cell while the scan for the first cell is ongoing;
forgoing outputting the information identifying the at least one of the detected plurality of cells after detecting the second cell and while the scan for the first cell is ongoing; and
detecting a presence of the first cell after the second cell has been detected; and

the detected presence of the first cell and the second cell, and
an indication that the first cell is prioritized with respect to the second cell.
19.	(Previously presented) The method of claim 18, wherein the ranking includes:
identifying a first subset, of the set of candidate cells, that implements a first RF band;
identifying a second subset, of the set of candidate cells, that implements a second RF band; and
ranking the candidate cells of the first subset higher than the candidate cells of the second subset based on identifying that the first subset of candidate cells implement the first RF band and that the second subset of candidate cells implement the second RF band.
20.	(Previously presented) The method of claim 18, further comprising:
receiving cell search criteria indicating at least one preferred RF band, out of a set of candidate RF bands,
wherein the ranking is based on identifying which cells, of the set of candidate cells, implement the at least one preferred RF band.
21.	(Previously presented) The device of claim 3, wherein the ranking includes:
identifying a first subset, of the set of candidate cells, that implements a first RF band;
identifying a second subset, of the set of candidate cells, that implements a second RF band; and
ranking the candidate cells of the first subset higher than the candidate cells of the second subset based on identifying that the first subset of candidate cells implement the first RF band and that the second subset of candidate cells implement the second RF band.
10, wherein the ranking includes:
identifying a first subset, of the set of candidate cells, that implements a first RF band;
identifying a second subset, of the set of candidate cells, that implements a second RF band; and
ranking the candidate cells of the first subset higher than the candidate cells of the second subset based on identifying that the first subset of candidate cells implement the first RF band and that the second subset of candidate cells implement the second RF band.
23.	(Previously presented) The method of claim 17, wherein the ranking includes:
identifying a first subset, of the set of candidate cells, that implements a first RF band;
identifying a second subset, of the set of candidate cells, that implements a second RF band; and
ranking the candidate cells of the first subset higher than the candidate cells of the second subset based on identifying that the first subset of candidate cells implement the first RF band and that the second subset of candidate cells implement the second RF band.

Allowable Subject Matter
Claims 2-7, 9-14, and 16-23 renumbered to 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments filed via E-Mail 10/22/2021, i.e., “detecting a presence of the second cell while the scan for the first cell is ongoing;
forgoing outputting the information identifying the at least one of the detected plurality of cells after detecting the second cell and while the scan for the first cell is ongoing; and
detecting a presence of the first cell after the second cell has been detected; and
output information that identifies at least one of the detected plurality of cells, the outputting being based on the ranking of the plurality of detected cells, wherein outputting the information identifying the at least one of the detected plurality of cells includes:
indicating, in the output information, the detected presence of the first cell, without indicating the detected presence of the second cell” (claims 3, 10, and 17) and 
“detecting a presence of the second cell while the scan for the first cell is ongoing;
forgoing outputting the information identifying the at least one of the detected plurality of cells after detecting the second cell and while the scan for the first cell is ongoing; and
detecting a presence of the first cell after the second cell has been detected” (claims 4, 11, and 18), in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found, which was/were previously cited, is/are as follows:
Lee et al. (US 2014/0113636 A1) (previously cited), which is directed to Apparatus and method for circuit switched fallback; and teaches a message sequence chart illustrating a CSFB procedure: a UE requests to measure cells and is configured by network configuration from E-UTRAN to determine a list of candidate cells. The UE measures a list of candidate cells, wherein the measurement includes multiple measurements for cells in registered LA and in non-registered LA, and the UE adjusts the measurement order of the list of candidate cells based on cells in registered LA having a higher priority than cells in non-registered LA. Subsequently, the UE reports the candidate cells to the E-UTRAN. (Fig. 3B, [0039]);
Jujaray et al. (US 2016/0127956 A1) (previously cited), which is directed to Systems and methods for inter-radio access technology reselection; and teaches a wireless communication device receives one or more inter-RAT frequencies from a network, wherein each inter-RAT frequency is 
Tod et al. (US 2010/0184429 A1) (previously cited), which is directed to Method and device for obtaining candidate information; and teaches a method for obtaining candidate information while a mobile device is operating a serving cell of a first RAT: the mobile device obtains a first set of candidate cells of a first RAT and a second set of candidate cells of a second RAT from a network. The mobile device then ranks candidate cells of the second set based on priority information received from the network and performs searching for cells based on the ranking. (Fig. 2, [0030]-[0031], [0038]); and 
Raghunanthan et al. (US 2017/0325144 A1), which is directed to Reselection failure detection and prevention in multi-SIM wireless communication devices; and teaches a cell reselection management method where priority ranking of neighbor cells for cell searches and measurements are illustrated and a priority ranking of frequencies. A wireless communication device may prioritize a neighbor cell with higher priority for searches and measurements before other neighbor cells with lower priority or the wireless communication device may prioritize a frequency with higher priority for inter-frequency reselection before other frequencies with lower priority. (Figs. 2, 4B, and 5B, [0092], [0097], [0103]); and 
Martin et al. (US 2013/0210438 A1), which is directed to Cell-based inter-frequency measurement events for detected or monitored set cells; and teaches a cell-based inter-frequency measurement method: a UE is triggered to report measurement of one or more detected set of cells to a network. The network controls the addition or deletion of one or more detected set of cells to the neighbor cell list based on the reported detected set of cells. Any update to the neighbor cell list is 
Lee et al. (US 2019/0313270 A1), which is directed to Method for measurement reporting and device supporting the same; and teaches a measurement report: a UE receives configuration of condition for measurement report and starts a first timer related to a first cell for measurement. Upon detecting a trigging event for measuring a second cell, the UE starts a second timer and reports measurement results when a leaving condition of the second cell is not met while the first timer and the second timer are running. The UE reports measurement results of the first cell and the second cell when the first timer is expired or stopped. (Fig. 6, [0120]-[0123]); and 
Zhang et al. (US 2013/0294354 A1), which is directed to Enhanced active scanning in wireless local area networks; and teaches an active scanning where a station sends a Probe request on each channel and wait for a response. At the end of the scanning process, a scan report is generated which lists all discovered BSSs. ([0069]-[0074]); and 
Shen et al. (US 2011/0255478 A1), which is directed to Method and terminal for sending scan report based on multi-carrier system; and teaches a method for sending a scan report by a terminal where a base station indicates carriers that the terminal needs to scan, wherein the carriers is one of a plurality of carriers of the base station and a neighboring base station. The terminal scans the carriers and generates and sends a scan report to the base station, wherein the report includes information of the scanned carriers and the frequencies of the scanned carriers. The scan report is provided after the terminal has completed the scan. (Fig. 1, [0038]-[0041], [0082]).

Neither Lee nor Jujaray, Tod, Raghunanthan, Martin, Lee ‘270, Zhang, or Shen, taken alone or in any reasonable combination, teach the claims as amended, 
“detecting a presence of the second cell while the scan for the first cell is ongoing;
forgoing outputting the information identifying the at least one of the detected plurality of cells after detecting the second cell and while the scan for the first cell is ongoing; and
detecting a presence of the first cell after the second cell has been detected; and
output information that identifies at least one of the detected plurality of cells, the outputting being based on the ranking of the plurality of detected cells, wherein outputting the information identifying the at least one of the detected plurality of cells includes:
indicating, in the output information, the detected presence of the first cell, without indicating the detected presence of the second cell” (claims 3, 10, and 17) and 
“detecting a presence of the second cell while the scan for the first cell is ongoing;
forgoing outputting the information identifying the at least one of the detected plurality of cells after detecting the second cell and while the scan for the first cell is ongoing; and
detecting a presence of the first cell after the second cell has been detected” (claims 4, 11, and 18), in conjunction with other limitations recited in the claims.
	Therefore claims 2-7, 9-14, and 16-23 renumbered to 1-20 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478                                                                                                                                                                                                        

/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478